Case 6:19-cr-00074-PGB-GJK Document 60 Filed 11/14/19 Page 1 of 6 PagelD 1887 '"®

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
Vv Case Number: 6:19-cr-74-Orl-40GJK

LESLIE MUNIZ aka Mazaly Muniz USM Number: 72126-018

William Atitebi Santana, CJA
PO Box 783694
Winter Garden, FL 34778

 

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count One of the Indictment. The defendant is adjudicated guilty of these offenses:

Date Offense Count
Title & Section Nature of Offense Concluded Number
26 U.S.C. § 7206(2) Aiding and Assisting in the Filing of False Federal January 24, 2013 One

Income Tax Returns

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

Counts Two through Fifteen are dismissed in accordance with the plea agreement.
IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material
change in the defendant’s economic circumstances.

Date of Imposition of Sentence:

November 13, 2019

f2_ 1 ba
PAUL G. BYRON oe
UNITED STATES DISTRICT JUDGE

November /*_, 2019

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:19-cr-00074-PGB-GJK Document 60 Filed 11/14/19 Page 2 of 6 PagelD 18979°?"°

Leslie Muniz
6:19-cr-74-Orl-40GJK

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of THIRTY-SIX (36) MONTHS as to Count One of the Indictment.

The Court makes the following recommendations to the Bureau of Prisons:
1. Confinement as close to South Florida as possible

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons
before 2:00 P.M. on December 13, 2019 as notified by the United States Marshal.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:19-cr-00074-PGB-GJK Document 60 Filed 11/14/19 Page 3 of 6 PagelD 196%%°*"®

Leslie Muniz
6:19-cr-74-Orl-40GJK

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of ONE (1) YEAR as to Count One
of the Indictment.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

The mandatory drug testing requirements of the Violent Crime Control Act are suspended. However, the Court

orders the defendant to submit to random drug testing not to exceed 104 tests per year.

4, You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution.

5. You must cooperate in the collection of DNA as directed by the probation officer.

oOn>

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions as follows.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:19-cr-00074-PGB-GJK Document 60 Filed 11/14/19 Page 4 of 6 PagelD 19fa9e4 oF

Leslie.Muniz
6:19-cr-74-Orl-40GJK

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer atleast 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted of a felony, you must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon

(Le., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source
or informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation

officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.qov.

Defendant's Signature: Date:

 

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:19-cr-00074-PGB-GJK Document 60 Filed 11/14/19 Page 5 of 6 PagelD 1929¢5 6

Leslie Muniz
6:19-cr-74-Orl-40GJK

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making
an obligation for any major purchases without approval of the probation officer. The defendant shall provide the
probation officer access to any requested financial information.

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

 

JVTA
es . '
Assessment Restitution Fine AVAA Assessment! 4. Soot?
TOTALS $100.00 $1,615,143.00 Waived N/A NIA

The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
3664(I), all nonfederal victims must be paid in full prior to the United States receiving payment.

Name of Payee Total Loss* Restitution Ordered
Department of Treasury $1,615, 143.00

International Revenue Service
ATTN: MS 6261 "Restitution"
333 West Pershing Road
Kansas City, MO 64108

SCHEDULE OF PAYMENTS

While in the custody of the Bureau of Prisons, the defendant shall either (1) pay at least $25.00 quarterly if working non-
Unicor or (2) pay at least 50 percent of his or her monthly earnings if working in a Unicor position. Upon release from
custody, the defendant is ordered to begin making payments of $200.00 per month and this payment schedule shall
continue until such time as the Court is notified by the defendant, the victim or the government that there has been a
material change in the ability to pay. The Court finds that the defendant does not have the ability to pay interest and
the Court waives the interest requirement for the restitution.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are made to the Clerk, U.S. District Court, unless otherwise directed by the court, the probation officer, or the
United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 

' Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

2 Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

4 Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1986.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 6:19-cr-00074-PGB-GJK Document 60 Filed 11/14/19 Page 6 of 6 PagelD 193%°°%®

Leslie Muniz
6:19-cr-74-Orl-40GJK

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
AVAA assessment (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and
(10) costs, including cost of prosecution and court costs.

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full

before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the
Schedule of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

AO 2458 (Rev. 09/19) Judgment in a Criminal Case
